Citation Nr: 1738576	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-26 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a back disability.

4. Entitlement to service connection for a bilateral hip disability.

5.  Entitlement to service connection for a leg disability.

6.  Entitlement to service connection for a bilateral foot disability.

7.  Entitlement to service connection for anemia. 

8.  Entitlement to service connection for peripheral neuropathy, bilateral upper extremities, to include as secondary to service-connected diabetes mellitus.

9.  Entitlement to service connection for arachnoiditis, claimed as neurologic disability and nerve damage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active duty for training from May to November 1958, and active Army service from April 1963 to November 1972, including service in Vietnam.   

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case came to the Board from the Providence, Rhode Island RO.  Based on the Veteran's place of residence however, the Roanoke RO otherwise has jurisdiction of the electronic record.

This appeal has apparently been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

The Veteran's claims file is wholly electronic.


REMAND

In his 2016 substantive appeal, the Veteran requested a Central Office hearing before the Board.  The requested hearing was scheduled to be held in early July 2017.  That Veteran's representative asked that the hearing be rescheduled.  However, when the date was set for the rescheduled hearing, the Veteran reported that he would be unable to attend on the rescheduled date.  

In June 2017, the Veteran, through his representative, asked to testify before the Board at a Video Conference hearing instead of appearing in person at the Board's Central Office in Washington, D.C.  The Veteran requested that the Video Conference Hearing be conducted from the Winston-Salem, North Carolina, RO.  The Veteran reported that his medical conditions make it difficult for him to travel.  He stated that the Winston-Salem RO is a shorter travel distance for him, even though he resides in Virginia.  The Veteran should be afforded the type of hearing requested at the location requested.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran should be scheduled for a hearing before the Board to be conducted by Video Conference at the Winston-Salem, North Carolina, RO.  

After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report for the hearing, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





